DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanaga (US # 8,079,251). With respect to claim 1, the Miyanaga reference discloses an apparatus comprising a platform (36) configured to hold at least one object (Fig. 8); at least one sensor (364) attached to the platform (Figs. 5-7), the sensor (364) configured to detect a change or perturbation of at least one of a weight, a force, a tension, and a stress generated by the at least one object (Col. 14, ll. 20-64); and a computational device (100) configured to determine at least one of a tilt, a lean, a shift, a rotation, a  by the at least one sensor (Col. 19, ll. 17-64; Col. 26, ll. 33-60; Col. 28, ll. 41-67; Col. 29, ll. 44-52).
With respect to claim 2, the object is a user (Fig. 8).
With respect to claim 3, the weight sensors measure both a magnitude (weight), and from this data a direction (change in the center of gravity) is determined (Col. 15, ll. 27-39; Col. 21, ll. 3-19; Col. 22, ll. 36-56).
With respect to claim 4, the Miyanaga reference discloses at least four weight sensors, and suggests embodiments with more than four.
With respect to claim 5, the Miyanaga reference discloses that the computational device (100) calculates both a center of gravity and a change in a center of gravity, as discussed above.
With respect to claims 7 and 8, the weight sensors measure a magnitude (weight), and a direction (change in the center of gravity) is calculated (Col. 15, ll. 27-39; Col. 21, ll. 3-19; Col. 22, ll. 36-56).
With respect to claim 9, the platform (36) is a flat surface.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Munch (US # 6,040,532). With respect to claim 11, the Munch reference discloses an apparatus comprising a chair (14) configured to hold at least one object (a passenger), the chair (14) comprising platform surface and a seat-back surface (Fig. 1); at least one sensor (18, 20, 22, 24, 25) attached to at least one of the platform surface or the seat-back surface (Col. 1, ll. 60-65), the at least one sensor configured to detect  by the at least one sensor (Col. 2, ll. 8-16; Col. 5, ll. 20-42).
	With respect to claim 12, the object is a passenger.
	With respect to claim 13, the ECU (27) detects shift and tilt of the passenger.
	With respect to claim 14, the ECU (27) calculates center of gravity and changes in center of gravity; see above.
	With respect to claim 15, the Munch reference discloses multiple sensors.
	With respect to claim 16, the ECU (27) detects shift and tilt of the passenger.
With respect to claim 17, the ECU (27) calculates center of gravity and changes in center of gravity; see above.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanaga (US # 8,079,251). The weight sensors of Miyanaga are arranged in a rectangular pattern, but there is no technical reason that the sensors could not be arranged in any standard geometric pattern, such as a triangle or a circle, among others, and it would be obvious to the ordinary practioner to try different geometric patterns, such as a circular (radial) pattern, to see which layout was optimum based on the customized use of the game controller1. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyanaga (US # 8,079,251) in view of Traff (US # 3,187,826). The weighing surface (36) of Miyanaga is in the form of a platform that sits on the floor, but it was old and well known to place a scale into the floor as shown by the example of 2.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Munch (US # 6,040,532) in view of Breed (US # 7,603,894). The Breed reference discloses that it was known to place a force sensor in the armrest of a vehicle seat to act as an on/off switch as shown by the example of Breed (Col. 50, ll. 54-60) and it would have been an obvious modification to make to the apparatus of Munch movitated by its art recognized suitability for its intended purpose3.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 16/593,407 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/593, 407 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the general embodiment covered in the claims of the reference application anticipates the specific embodiment in the present application that incorporates the general apparatus into the surface of a chair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The claims of the present application are broad enough to read upon multiple devices, so the other references cited but not applied show the various devices that could read upon some of the broader claims in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143(I).
        2 See MPEP § 2144.07
        3 See MPEP § 2144.07